PROMISSORY NOTE

$105,000,000.00 May 5, 2005

        FOR VALUE RECEIVED, the undersigned, WELLS REIT-800 NICOLLETT AVENUE
OWNER, LLC, a Delaware limited liability company (“Borrower”), having an address
at c/o Wells Operating Partnership, L.P., 6200 The Corners Parkway, Norcross,
Georgia 30092, promises to pay to the order of WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Lender”), at the office of Lender at Commercial Real Estate Services,
8739 Research Drive URP – 4, NC 1075, Charlotte, North Carolina 28262, or at
such other place as Lender may designate to Borrower in writing from time to
time, the principal sum of One Hundred Five Million and No/100 Dollars
($105,000,000.00), together with interest on so much thereof as is from time to
time outstanding and unpaid, from the date of the advance of the principal
evidenced hereby, at the rate of five and twenty-nine one hundredths percent
(5.29%) (the “Note Rate”), together with all other amounts due hereunder or
under the other Loan Documents (as defined herein), in lawful money of the
United States of America, which shall at the time of payment be legal tender in
payment of all debts and dues, public and private.


ARTICLE I


TERMS AND CONDITIONS

        Section 1.1    Computation of Interest. Interest shall be computed
hereunder based on a 360-day year and based on the actual number of days elapsed
for any period in which interest is being calculated as more particularly set
forth on Annex 1 attached hereto and incorporated by this reference. Interest
shall accrue from the date on which funds are advanced hereunder (regardless of
the time of day) through and including the day on which funds are credited
pursuant to Section 1.2 hereof.

        Section 1.2    Payment of Principal and Interest. Payments in federal
funds immediately available at the place designated for payment received by
Lender prior to 2:00 p.m. local time on a day on which Lender is open for
business at said place of payment shall be credited prior to close of business,
while other payments, at the option of Lender, may not be credited until
immediately available to Lender in federal funds at the place designated for
payment prior to 2:00 p.m. local time on the next day on which Lender is open
for business. Interest only shall be payable in one hundred nineteen (119)
consecutive monthly installments in the amount set forth on Annex 1, beginning
on June 11, 2005 (the “First Payment Date”), and continuing on the eleventh
(11th) day of each and every calendar month thereafter through and including
April 11, 2015”) (each, a “Payment Date”). On May 11, 2015 (the “Maturity
Date”), the entire outstanding principal balance hereof, together with all
accrued but unpaid interest thereon, shall be due and payable in full.

--------------------------------------------------------------------------------

        Borrower hereby authorizes Lender to use its automated loan payment
service pursuant to which on each Payment Date Borrower shall have its monthly
interest payments together with any other sums then due to Lender automatically
drawn by Lender or its servicer in accordance with that certain Auto-Draft
Request Form by and between Borrower and Lender executed in connection with the
Loan (as defined in the Security Instrument (as hereinafter defined)).

        In the event that, on any Payment Date, there are insufficient funds in
such account for sums due to Lender, then Lender shall be permitted to withdraw
sums from such account on any day thereafter until such time as all payments due
to Lender have been drawn from such account; provided, however, the foregoing
shall in no event limit or otherwise modify Borrower’s obligations to make
payments of principal and interest and other sums due hereunder or under any
other Loan Document.

        Section 1.3    Application of Payments. So long as no Event of Default
(as hereinafter defined) exists hereunder or under any other Loan Document, each
such monthly installment shall be applied, first, to any amounts hereafter
advanced by Lender hereunder or under any other Loan Document, second, to any
late fees and other amounts payable to Lender, third, to the payment of accrued
interest and last to reduction of principal.

        Section 1.4    Payment of “Short Interest”. If the advance of the
principal amount evidenced by this Note is made on a date other than a Payment
Date, Borrower shall pay to Lender contemporaneously with the execution hereof
interest at the Note Rate for a period from the date hereof through and
including the tenth (10th) day of either (x) this month, in the event that the
date hereof is on or prior to the 11th of the month, and (y) the immediately
succeeding month, in the event that the date hereof is after the 11th of the
month.

        Section 1.5    Prepayment; Defeasance.

        (a)    This Note may not be prepaid, in whole or in part (except as
otherwise specifically provided herein), at any time prior to the Payment Date
occurring two (2) Payment Dates immediately prior to the Maturity Date (the
“Lockout Expiration Date”). In the event that Borrower wishes to have the
Property (as hereinafter defined) released from the lien of the Security
Instrument prior to the Lockout Expiration Date, Borrower’s sole option shall be
a Defeasance (as hereinafter defined) upon satisfaction of the terms and
conditions set forth in Section 1.5(d) hereof. This Note may be prepaid in whole
but not in part without premium or penalty on any Payment Date occurring on or
after the Lockout Expiration Date provided (i) written notice of such prepayment
is received by Lender not more than ninety (90) days and not less than thirty
(30) days prior to the date of such prepayment, and (ii) such prepayment is
accompanied by all interest accrued hereunder through and including the date of
such prepayment and all other sums due hereunder or under the other Loan
Documents. If, upon any such permitted prepayment on any Payment Date occurring
on or after the Lockout Expiration Date, the aforesaid prior written notice has
not been timely received by Lender, there shall be due a prepayment fee equal to
the lesser of (i) thirty (30) days’ interest computed at the Note Rate on the
outstanding principal balance of this Note so prepaid and (ii) interest computed
at the Note Rate on the outstanding principal balance of this Note so prepaid
that would have been

2

--------------------------------------------------------------------------------

payable for the period from, and including, the date of prepayment through the
Maturity Date, as though such prepayment had not occurred.

        (b)    If, prior to the Lockout Expiration Date, the indebtedness
evidenced by this Note shall have been declared due and payable by Lender
pursuant to Article II hereof or the provisions of any other Loan Document due
to a default by Borrower, then, in addition to the indebtedness evidenced by
this Note being immediately due and payable, there shall also then be
immediately due and payable a sum equal to the interest which would have accrued
on the principal balance of this Note at the Note Rate from the date of such
acceleration to the Maturity Date, together with a prepayment fee in an amount
equal to the Yield Maintenance Premium (as hereinafter defined) based on the
entire indebtedness on the date of such acceleration. In addition to the amounts
described in the preceding sentence, in the event of any such acceleration or
tender of payment of such indebtedness occurs or is made on or prior to the
first (1st) anniversary of the date of this Note, there shall also then be
immediately due and payable an additional prepayment fee of three percent (3%)
of the principal balance of this Note. The term “Yield Maintenance Premium”shall
mean an amount equal to the greater of (A) two percent (2.0%) of the principal
amount being prepaid, and (B) the present value of a series of payments each
equal to the Payment Differential (as hereinafter defined) and payable on each
Payment Date over the remaining original term of this Note and on the Maturity
Date, discounted at the Reinvestment Yield (as hereinafter defined) for the
number of months remaining as of the date of such prepayment to each such
Payment Date and the Maturity Date. The term “Payment Differential” shall mean
an amount equal to (i) the Note Rate less the Reinvestment Yield, divided by
(ii) twelve (12) and multiplied by (iii) the principal sum outstanding under
this Note after application of the constant monthly payment due under this Note
on the date of such prepayment, provided that the Payment Differential shall in
no event be less than zero. The term “Reinvestment Yield” shall mean an amount
equal to the lesser of (i) the yield on the U.S. Treasury issue (primary issue)
with a maturity date closest to the Maturity Date, or (ii) the yield on the U.S.
Treasury issue (primary issue) with a term equal to the remaining average life
of the indebtedness evidenced by this Note, with each such yield being based on
the bid price for such issue as published in the Wall Street Journal on the date
that is fourteen (14) days prior to the date of such prepayment (or, if such bid
price is not published on that date, the next preceding date on which such bid
price is so published) and converted to a monthly compounded nominal yield. In
the event that any prepayment fee is due hereunder, Lender shall deliver to
Borrower a statement setting forth the amount and determination of the
prepayment fee, and, provided that Lender shall have in good faith applied the
formula described above, Borrower shall not have the right to challenge the
calculation or the method of calculation set forth in any such statement in the
absence of manifest error, which calculation may be made by Lender on any day
during the fifteen (15) day period preceding the date of such prepayment. Lender
shall not be obligated or required to have actually reinvested the prepaid
principal balance at the Reinvestment Yield or otherwise as a condition to
receiving the prepayment fee.

        (c)    Partial prepayments of this Note shall not be permitted, except
for partial prepayments resulting from Lender’s election to apply insurance or
condemnation proceeds to reduce the outstanding principal balance of this Note
as provided in the Security Instrument, in which event no prepayment fee or
premium shall be due unless, at the time of either Lender’s receipt of such
proceeds or the application of such proceeds to the outstanding principal
balance of this Note, an Event of Default, or an event which, with notice or the
passage of time, or both,

3

--------------------------------------------------------------------------------

would constitute an Event of Default, shall have occurred, which default or
Event of Default is unrelated to the applicable casualty or condemnation, in
which event the applicable prepayment fee or premium shall be due and payable
based upon the amount of the prepayment. No notice of prepayment shall be
required under the circumstances specified in the preceding sentence. No
principal amount repaid may be reborrowed. Any such partial prepayments of
principal shall be applied to the unpaid principal balance evidenced hereby and,
upon such application, Lender shall recalculate the amount of the monthly
installments required to be paid pursuant to Section 1.2 above based on the then
outstanding principal amount of this Note. Except as otherwise expressly
provided in this Section, the prepayment fees provided above shall be due, to
the extent permitted by applicable law, under any and all circumstances where
all or any portion of this Note is paid prior to the Maturity Date, whether such
prepayment is voluntary or involuntary, including, without limitation, if such
prepayment results from Lender’s exercise of its rights upon Borrower’s default
and acceleration of the Maturity Date of this Note (irrespective of whether
foreclosure proceedings have been commenced), and shall be in addition to any
other sums due hereunder or under any of the other Loan Documents. No tender of
a prepayment of this Note with respect to which a prepayment fee is due shall be
effective unless such prepayment is accompanied by the applicable prepayment
fee.

        (d)     (i) On any Payment Date on or the day immediately following the
date which is two (2) years after the “startup day,” within the meaning of
Section 860G(a) (9) of the Internal Revenue Code of 1986, as amended from time
to time or any successor statute (the “Code”), of a “real estate mortgage
investment conduit,” within the meaning of Section 860D of the Code (a “REMIC
Trust”), that holds this Note, and provided no Event of Default has occurred
hereunder or under any of the other Loan Documents, at Borrower’s option, Lender
shall cause the release of the Property from the lien of the Security Instrument
and the other Loan Documents (a “Defeasance”) upon the satisfaction of the
following conditions:

 

        (A)    Borrower shall give not more than ninety (90) days’ or less than
sixty (60) days’ prior written notice to Lender specifying the date Borrower
intends for the Defeasance to be consummated (the “Release Date”), which date
shall be a Payment Date.


 

        (B)     All accrued and unpaid interest and all other sums due under
this Note and under the other Loan Documents up to and including the Release
Date shall be paid in full on or prior to the Release Date.


 

        (C)     Borrower shall deliver to Lender on or prior to the Release
Date:


 

        (1)     a sum of money in immediately available funds (the “Defeasance
Deposit”) equal to the outstanding principal balance of this Note plus an
amount, if any, which together with the outstanding principal balance of this
Note, shall be sufficient to enable Lender to purchase, through means and
sources customarily employed and available to Lender, for the account of
Borrower, (x) direct, non-callable, fixed rate obligations of the United States
of America or (y) non-callable, fixed rate obligations, other than U.S. Treasury
Obligations, that are “government securities” within the meaning of Section
2(a)(16) of the Investment Company Act of


4

--------------------------------------------------------------------------------

 

1940, as amended, that provide for payments prior, but as close as possible, to
all successive monthly Payment Dates occurring after the Release Date and to the
Maturity Date, with each such payment being equal to or greater than the amount
of the corresponding installment of principal and/or interest required to be
paid under this Note (including, but not limited to, all amounts due on the
Maturity Date) for the balance of the term hereof (the “Defeasance Collateral”),
each of which shall be duly endorsed by the holder thereof as directed by Lender
or accompanied by a written instrument of transfer in form and substance
satisfactory to Lender in its sole discretion (including, without limitation,
such instruments as may be required by the depository institution holding such
securities or the issuer thereof, as the case may be, to effectuate book-entry
transfers and pledges through the book-entry facilities of such institution) in
order to perfect upon the delivery of the Defeasance Security Agreement (as
hereinafter defined) the first priority security interest in the Defeasance
Collateral in favor of Lender in conformity with all applicable state and
federal laws governing granting of such security interests;


 

        (2)     a pledge and security agreement, in form and substance
satisfactory to Lender, creating a first priority security interest in favor of
Lender in the Defeasance Collateral (the “Defeasance Security Agreement”);


 

        (3)     a certificate of Borrower certifying that all of the
requirements set forth in this subsection 1.5(d)(i) have been satisfied;


 

        (4)     one or more opinions of counsel for Borrower in form and
substance and delivered by counsel which would be satisfactory to Lender
stating, among other things, that (i) Lender has a perfected first priority
security interest in the Defeasance Collateral and that the Defeasance Security
Agreement is enforceable against Borrower in accordance with its terms, (ii) in
the event of a bankruptcy proceeding or similar occurrence with respect to
Borrower, none of the Defeasance Collateral nor any proceeds thereof will be
property of Borrower’s estate under Section 541 of the U.S. Bankruptcy Code, as
amended, or any similar statute and the grant of security interest therein to
Lender shall not constitute an avoidable preference under Section 547 of the
U.S. Bankruptcy Code, as amended, or applicable state law, (iii) the release of
the lien of the Security Instrument and the pledge of Defeasance Collateral will
not directly or indirectly result in or cause any REMIC Trust that then holds
this Note to fail to maintain its status as a REMIC Trust and (iv) the
defeasance will not cause any REMIC Trust to be an “investment company” under
the Investment Company Act of 1940;


 

        (5)     evidence in writing from any applicable Rating Agency (as
defined in the Security Instrument) to the effect that the Defeasance will not
result in a downgrading, withdrawal or qualification of the respective


5

--------------------------------------------------------------------------------

 

ratings in effect immediately prior to such Defeasance for any Securities (as
hereinafter defined) issued in connection with the securitization which are then
outstanding; provided, however, no evidence from a Rating Agency shall be
required if this Note does not meet the then-current review requirements of such
Rating Agency;


 

        (6)     a certificate in form and scope acceptable to Lender in its sole
discretion from an acceptable independent accountant certifying that the
Defeasance Collateral will generate amounts sufficient to make all payments of
principal and interest due under this Note (including the scheduled outstanding
principal balance of the Loan due on the Maturity Date);


 

        (7)     Borrower and any guarantor or indemnitor of Borrower’s
obligations under the Loan Documents for which Borrower has personal liability
executes and delivers to Lender such documents and agreements as Lender shall
reasonably require to evidence and effectuate the ratification of such personal
liability and guaranty or indemnity, respectively;


 

        (8)     such other certificates, documents or instruments as Lender may
reasonably require; and


 

        (9)     payment of all fees, costs, expenses and charges incurred by
Lender in connection with the Defeasance of the Property and the purchase of the
Defeasance Collateral, including, without limitation, all legal fees and costs
and expenses incurred by Lender or its agents in connection with release of the
Property, review of the proposed Defeasance Collateral and preparation of the
Defeasance Security Agreement and related documentation, any revenue,
documentary, stamp, intangible or other taxes, charges or fees due in connection
with transfer of the Note, assumption of the Note, or substitution of collateral
for the Property shall be paid on or before the Release Date. Without limiting
Borrower’s obligations with respect thereto, Lender shall be entitled to deduct
all such fees, costs, expenses and charges from the Defeasance Deposit to the
extent of any portion of the Defeasance Deposit which exceeds the amount
necessary to purchase the Defeasance Collateral.


 

        (D)     In connection with the Defeasance Deposit, Borrower hereby
authorizes and directs Lender using the means and sources customarily employed
and available to Lender to use the Defeasance Deposit to purchase for the
account of Borrower the Defeasance Collateral. Furthermore, the Defeasance
Collateral shall be arranged such that payments received from such Defeasance
Collateral shall be paid directly to Lender to be applied on account of the
indebtedness of this Note. Any part of the Defeasance Deposit in excess of the
amount necessary to purchase the Defeasance Collateral and to pay the other and
related costs Borrower is obligated to pay under this Section 1.5 shall be
refunded to Borrower.


6

--------------------------------------------------------------------------------

 

        (ii)     Upon compliance with the requirements of subsection 1.5(d)(i),
the Property shall be released from the lien of the Security Instrument and the
other Loan Documents, and the Defeasance Collateral shall constitute collateral
which shall secure this Note and all other obligations under the Loan Documents.
Lender will, at Borrower’s expense, execute and deliver any agreements
reasonably requested by Borrower to release the lien of the Security Instrument
from the Property.


 

        (iii)     Upon the release of the Property in accordance with this
Section 1.5(d), Borrower shall assign all its obligations and rights under this
Note, together with the pledged Defeasance Collateral, to a newly created
successor entity which complies with the terms of Section 2.29 of the Security
Instrument designated by Borrower and approved by Lender in its sole discretion.
Such successor entity shall execute an assumption agreement in form and
substance satisfactory to Lender in its sole discretion pursuant to which it
shall assume Borrower’s obligations under this Note and the Defeasance Security
Agreement. As conditions to such assignment and assumption, Borrower shall (x)
deliver to Lender an opinion of counsel in form and substance satisfactory to a
prudent lender and delivered by counsel satisfactory to a prudent lender
stating, among other things, that such assumption agreement is enforceable
against Borrower and such successor entity in accordance with its terms and that
this Note and the Defeasance Security Agreement as so assumed, are enforceable
against such successor entity in accordance with their respective terms, and (y)
pay all costs and expenses (including, but not limited to, legal fees) incurred
by Lender or its agents in connection with such assignment and assumption
(including, without limitation, the review of the proposed transferee and the
preparation of the assumption agreement and related documentation). Upon such
assumption, Borrower shall be relieved of its obligations hereunder, under the
other Loan Documents other than as specified in Section 1.5(d)(i)(C)(7)above and
under the Defeasance Security Agreement (or other Defeasance document).


        Section 1.6    Security. The indebtedness evidenced by this Note and the
obligations created hereby are secured by, among other things, that certain
mortgage, deed of trust or deed to secure debt, security agreement and fixture
filing (the “Security Instrument”) from Borrower for the benefit of Lender,
dated of even date herewith, covering the Property. The Security Instrument,
together with this Note and all other documents to or of which Lender is a party
or beneficiary now or hereafter evidencing, securing, guarantying, modifying or
otherwise relating to the indebtedness evidenced hereby, are herein referred to
collectively as the “Loan Documents”. All of the terms and provisions of the
Loan Documents are incorporated herein by reference. Some of the Loan Documents
are to be filed for record on or about the date hereof in the appropriate public
records.


ARTICLE II


DEFAULT

        Section 2.1    Events of Default. It is hereby expressly agreed that
should any default occur in the payment of principal or interest as stipulated
above and such payment is not made on the date such payment is due, or should
any other default occur under any other Loan

7

--------------------------------------------------------------------------------

Document and not be cured within any applicable grace or notice period (if any),
then an Event of Default (an “Event of Default”) shall exist hereunder, and in
such event the indebtedness evidenced hereby, including all sums advanced or
accrued hereunder or under any other Loan Document, and all unpaid interest
accrued thereon, shall, at the option of Lender and without notice to Borrower,
at once become due and payable and may be collected forthwith, whether or not
there has been a prior demand for payment and regardless of the stipulated date
of maturity.

        Section 2.2    Late Charges. In the event that any payment is not
received by Lender on the date when due (subject to any applicable grace
period), then, in addition to any default interest payments due hereunder,
Borrower shall also pay to Lender a late charge in an amount equal to five
percent (5%) of the amount of such overdue payment.

        Section 2.3    Default Interest Rate. So long as any Event of Default
exists hereunder or under any other Loan Document, regardless of whether or not
there has been an acceleration of the indebtedness evidenced hereby, and at all
times after maturity of the indebtedness evidenced hereby (whether by
acceleration or otherwise), interest shall accrue on the outstanding principal
balance of this Note, from the date due until the date credited, at a rate per
annum equal to four percent (4%) in excess of the Note Rate, or, if such
increased rate of interest may not be collected under applicable law, then at
the maximum rate of interest, if any, which may be collected from Borrower under
applicable law (as applicable, the “Default Interest Rate”), and such default
interest shall be immediately due and payable.

        Section 2.4    Borrower’s Agreements. Borrower acknowledges that it
would be extremely difficult or impracticable to determine Lender’s actual
damages resulting from any late payment or default, and such late charges and
default interest are reasonable estimates of those damages and do not constitute
a penalty. The remedies of Lender in this Note or in the Loan Documents, or at
law or in equity, shall be cumulative and concurrent, and may be pursued singly,
successively or together, in Lender’s discretion.

        Section 2.5    Borrower to Pay Costs. In the event that this Note, or
any part hereof, is collected by or through an attorney-at-law, Borrower agrees
to pay all costs of collection, including, but not limited to, reasonable
attorneys’ fees.

        Section 2.6    Exculpation. Notwithstanding anything in this Note or the
Loan Documents to the contrary, but subject to the qualifications hereinbelow
set forth, Lender agrees that:

        (a)    Borrower shall be liable upon the indebtedness evidenced hereby
and for the other obligations arising under the Loan Documents to the full
extent (but only to the extent) of the security therefor, the same being all
properties (whether real or personal), rights, estates and interests now or at
any time hereafter securing the payment of this Note and/or the other
obligations of Borrower under the Loan Documents (collectively, the “Property”);

        (b)     if a default occurs in the timely and proper payment of all or
any part of such indebtedness evidenced hereby or in the timely and proper
performance of the other obligations of Borrower under the Loan Documents, any
judicial proceedings brought by Lender against Borrower shall be limited to the
preservation, enforcement and foreclosure, or any

8

--------------------------------------------------------------------------------

thereof, of the liens, security titles, estates, assignments, rights and
security interests now or at any time hereafter securing the payment of this
Note and/or the other obligations of Borrower under the Loan Documents, and no
attachment, execution or other writ of process shall be sought, issued or levied
upon any assets, properties or funds of Borrower other than the Property, except
with respect to the liability described below in this section; and

        (c)     in the event of a foreclosure of such liens, security titles,
estates, assignments, rights or security interests securing the payment of this
Note and/or the other obligations of Borrower under the Loan Documents, no
judgment for any deficiency upon the indebtedness evidenced hereby shall be
sought or obtained by Lender against Borrower, except with respect to the
liability described below in this section; provided, however, that,
notwithstanding the foregoing provisions of this section, Borrower shall be
fully and personally liable and subject to legal action (i) for Borrower’s
misappropriation or intentional conversion of proceeds paid under any insurance
policies (or paid as a result of any other claim or cause of action against any
person or entity) by reason of damage, loss or destruction to all or any portion
of the Property, to the full extent of such proceeds not previously delivered to
Lender, but which, under the terms of the Loan Documents, should have been
delivered to Lender, (ii) Borrower’s misappropriation or intentional conversion
of proceeds or awards resulting from the condemnation or other taking in lieu of
condemnation of all or any portion of the Property, to the full extent of such
proceeds or awards not previously delivered to Lender, but which, under the
terms of the Loan Documents, should have been delivered to Lender, (iii)
Borrower’s misappropriation or intentional conversion of all tenant security
deposits or other refundable deposits paid to or held by Borrower in connection
with leases of all or any portion of the Property which are not applied in
accordance with the terms of the applicable lease or other agreement, (iv) for
Borrower’s misappropriation or intentional conversion of rent and other payments
received from tenants under leases of all or any portion of the Property paid
more than one (1) month in advance, (v) for Borrower’s misappropriation or
intentional conversion of rents, issues, profits and revenues of all or any
portion of the Property received or applicable to a period after the occurrence
of any Event of Default hereunder or under the Loan Documents which are not
either applied to the ordinary and necessary expenses of owning and operating
the Property or paid to Lender, (vi) for waste committed on the Property, damage
to the Property as a result of the intentional misconduct or gross negligence of
Borrower or any of its principals, officers, general partners or members, any
guarantor, any indemnitor, or any agent or employee of any such person, or any
removal of all or any material portion of the Property following an Event of
Default in violation of the terms of the Loan Documents, to the full extent of
the actual losses or damages incurred by Lender on account of such occurrence,
(vii) for failure to pay any valid taxes, assessments, mechanic’s liens,
materialmen’s liens or other liens which create liens on any portion of the
Property which would be superior to the lien or security title of the Security
Instrument or the other Loan Documents against the Property (other then liens
being validly contested as permitted by, and pursuant to the terms of, the
Security Instrument) as a result of Borrower’s failure to pay any valid taxes or
assessments, or charges for labor or materials, to the full extent of the amount
of any such lien, provided that Borrower’s liability under this sub-clause (vii)
with respect to taxes and assessments shall be limited to the amount of any such
liens occurring during a three (3) month period following Borrower’s failure to
pay such liens; provided, however, with respect to any such taxes or
assessments, Borrower shall have no personal liability to the extent that funds
have been deposited with Lender pursuant to the terms of the Security Instrument
specifically for the applicable taxes or assessments and not applied by

9

--------------------------------------------------------------------------------

Lender to pay such taxes and assessments, (viii) for all obligations and
indemnities of Borrower under the Loan Documents relating to Hazardous
Substances (as defined in the Security Instrument) or radon or compliance with
Environmental Laws (as defined in the Security Instrument) and regulations to
the full extent of any actual losses or damages (including those resulting from
diminution in value of any Property) incurred by Lender as a result of the
existence of such Hazardous Substances or radon or failure to comply with such
Environmental Laws or regulations, and (ix) for fraud, intentional and material
misrepresentation or intentional failure to disclose a material fact by Borrower
or any of its principals, officers, general partners or members, any guarantor,
any indemnitor or any agent, employee or other person authorized to make
statements, representations or disclosures on behalf of Borrower, any principal,
officer, general partner or member of Borrower, any guarantor or any indemnitor,
to the full extent of any actual losses, damages and expenses of Lender on
account thereof. References herein to particular sections of the Loan Documents
shall be deemed references to such sections as affected by other provisions of
the Loan Documents relating thereto. Nothing contained in this section shall (1)
be deemed to be a release or impairment of the indebtedness evidenced by this
Note or the other obligations of Borrower under the Loan Documents or the lien
of the Loan Documents upon the Property, or (2) preclude Lender from foreclosing
the Loan Documents in case of any default or from enforcing any of the other
rights of Lender except as stated in this section, or (3) limit or impair in any
way whatsoever (A) the Indemnity and Guaranty Agreement (the “Indemnity
Agreement”) or (B) the Environmental Indemnity Agreement (the “Environmental
Indemnity Agreement”), each of even date herewith executed and delivered in
connection with the indebtedness evidenced by this Note or release, relieve,
reduce, waive or impair in any way whatsoever, any obligation of any party to
the Indemnity Agreement or the Environmental Indemnity Agreement.

        Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in this Section 2.6 SHALL BECOME NULL AND VOID
and shall be of no further force and effect in the event of (i) a default by
Borrower, Indemnitor (as defined in the Security Instrument) or any general
partner, manager or managing member of Borrower of any of the covenants set
forth in Section 2.9 of the Security Instrument, or (ii) if the Property or any
part thereof shall become an asset in a voluntary bankruptcy or insolvency
proceeding of Borrower or Indemnitor.

        Notwithstanding anything to the contrary in this Note, the Security
Instrument or any of the other Loan Documents, Lender shall not be deemed to
have waived any right which Lender may have under Section 506(a), 506(b),
1111(b) or any other provisions of the U.S. Bankruptcy Code to file a claim for
the full amount of the indebtedness evidenced hereby or secured by the Security
Instrument or any of the other Loan Documents or to require that all collateral
shall continue to secure all of the indebtedness owing to Lender in accordance
with this Note, the Security Instrument and the other Loan Documents.

ARTICLE III

GENERAL CONDITIONS

        Section 3.1    No Waiver; Amendment. No failure to accelerate the
indebtedness evidenced hereby by reason of default hereunder, acceptance of a
partial or past due payment, or

10

--------------------------------------------------------------------------------

indulgences granted from time to time shall be construed (i) as a novation of
this Note or as a reinstatement of the indebtedness evidenced hereby or as a
waiver of such right of acceleration or of the right of Lender thereafter to
insist upon strict compliance with the terms of this Note, or (ii) to prevent
the exercise of such right of acceleration or any other right granted hereunder
or by any applicable laws; and Borrower hereby expressly waives the benefit of
any statute or rule of law or equity now provided, or which may hereafter be
provided, which would produce a result contrary to or in conflict with the
foregoing. No extension of the time for the payment of this Note or any
installment due hereunder made by agreement with any person now or hereafter
liable for the payment of this Note shall operate to release, discharge, modify,
change or affect the original liability of Borrower under this Note, either in
whole or in part, unless Lender agrees otherwise in writing. This Note may not
be changed orally, but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

        Section 3.2    Waivers. Presentment for payment, demand, protest and
notice of demand, protest and nonpayment and all other notices are hereby waived
by Borrower. Borrower hereby further waives and renounces, to the fullest extent
permitted by law, all rights to the benefits of any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, redemption, appraisement,
exemption and homestead now or hereafter provided by the Constitution and laws
of the United States of America and of each state thereof, both as to itself and
in and to all of its property, real and personal, against the enforcement and
collection of the obligations evidenced by this Note or the other Loan
Documents.

        Section 3.3    Limit of Validity. The provisions of this Note and of all
agreements between Borrower and Lender, whether now existing or hereafter
arising and whether written or oral, including, but not limited to, the Loan
Documents, are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of demand or acceleration of the maturity of this
Note or otherwise, shall the amount contracted for, charged, taken, reserved,
paid or agreed to be paid (“Interest”) to Lender for the use, forbearance or
detention of the money loaned under this Note exceed the maximum amount
permissible under applicable law. If, from any circumstance whatsoever,
performance or fulfillment of any provision hereof or of any agreement between
Borrower and Lender shall, at the time performance or fulfillment of such
provision shall be due, exceed the limit for Interest prescribed by law or
otherwise transcend the limit of validity prescribed by applicable law, then,
ipso facto, the obligation to be performed or fulfilled shall be reduced to such
limit, and if, from any circumstance whatsoever, Lender shall ever receive
anything of value deemed Interest by applicable law in excess of the maximum
lawful amount, an amount equal to any excessive Interest shall be applied to the
reduction of the principal balance owing under this Note in the inverse order of
its maturity (whether or not then due) or, at the option of Lender, be paid over
to Borrower, and not to the payment of Interest. All Interest (including any
amounts or payments judicially or otherwise under the law deemed to be Interest)
contracted for, charged, taken, reserved, paid or agreed to be paid to Lender
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of this Note, including any
extensions and renewals hereof until payment in full of the principal balance of
this Note so that the Interest thereon for such full term will not exceed at any
time the maximum amount permitted by applicable law. To the extent United States
federal law permits a greater amount of interest than is permitted under the law
of the State in which the Property is located, Lender will

11

--------------------------------------------------------------------------------

rely on United States federal law for the purpose of determining the maximum
amount permitted by applicable law. Additionally, to the extent permitted by
applicable law now or hereafter in effect, Lender may, at its option and from
time to time, implement any other method of computing the maximum lawful rate
under the law of the State in which the Property is located or under other
applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect. This Section 3.3 will control all
agreements between Borrower and Lender.

        Section 3.4    Use of Funds. Borrower hereby warrants, represents and
covenants that no funds disbursed hereunder shall be used for personal, family
or household purposes.

        Section 3.5    Unconditional Payment. Borrower is and shall be obligated
to pay principal, interest and any and all other amounts which become payable
hereunder or under the other Loan Documents absolutely and unconditionally and
without any abatement, postponement, diminution or deduction and without any
reduction for counterclaim or setoff. In the event that at any time any payment
received by Lender hereunder shall be deemed by a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
any bankruptcy, insolvency or other debtor relief law, then the obligation to
make such payment shall survive any cancellation or satisfaction of this Note or
return thereof to Borrower and shall not be discharged or satisfied with any
prior payment thereof or cancellation of this Note, but shall remain a valid and
binding obligation enforceable in accordance with the terms and provisions
hereof, and such payment shall be immediately due and payable upon demand.

        Section 3.6    Governing Law. THIS NOTE SHALL BE INTERPRETED, CONSTRUED
AND ENFORCED ACCORDING TO THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.

        Section 3.7    Waiver of Jury Trial. EACH OF BORROWER AND LENDER, TO THE
FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY,
WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER
FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON,
ARISING OUT OF, OR IN ANY WAY RELATING TO THE DEBT EVIDENCED BY THIS NOTE OR ANY
CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

ARTICLE IV

MISCELLANEOUS PROVISIONS

        Section 4.1 Successors and Assigns; Joint and Several; Interpretation.
The terms and provisions hereof shall be binding upon and inure to the benefit
of Borrower and Lender and their respective heirs, executors, legal
representatives, successors, successors in title

12

--------------------------------------------------------------------------------

and assigns, whether by voluntary action of the parties or by operation of law.
As used herein, the terms “Borrower” and “Lender” shall be deemed to include
their respective heirs, executors, legal representatives, successors, successors
in title and assigns, whether by voluntary action of the parties or by operation
of law. If Borrower consists of more than one person or entity, each shall be
jointly and severally liable to perform the obligations of Borrower under this
Note. All personal pronouns used herein, whether used in the masculine, feminine
or neuter gender, shall include all other genders; the singular shall include
the plural and vice versa. Titles of articles and sections are for convenience
only and in no way define, limit, amplify or describe the scope or intent of any
provisions hereof. Time is of the essence with respect to all provisions of this
Note. This Note and the other Loan Documents contain the entire agreements
between the parties hereto relating to the subject matter hereof and thereof and
all prior agreements relative hereto and thereto which are not contained herein
or therein are terminated.

        Section 4.2    Taxpayer Identification. Borrower’s Tax Identification
Number is 20-2709747.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Borrower has executed this Note as of the date first
written above.

  BORROWER:


  WELLS REIT – 800 NICOLLETT AVENUE
OWNER LLC, a Delaware limited liability
company


  By: Wells REIT - 800 Nicollett Avenue, LLC,
a Delaware limited liability company,
its managing member  


  By:   Wells Operating Partnership, L.P.,
a Delaware limited Partnership,
its managing member


  By:   Wells Real Estate Investment
Trust, Inc., a Maryland
corporation, its general
partner


      By:
 
Name:
 
Title: ____________________________________
 
____________________________________
 
____________________________________
 
 


--------------------------------------------------------------------------------